 20-11255-jlg        Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50                   Main Document
                                             Pg 1 of 54




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                       SCHEDULE OF ASSESTS AND LIABILITIES FOR
                       TRANSPORTE AÉREO S.A. (CASE NO. 20-11255)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (76- 9310053); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11255-jlg      Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50                   Main Document
                                                Pg 2 of 54



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                          Pg 3 of 54



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                          Pg 4 of 54



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                          Pg 5 of 54




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11255-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                         Pg 6 of 54




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                          Pg 7 of 54




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                          Pg 8 of 54



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                          Pg 9 of 54



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11255-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                        Pg 10 of 54



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11255-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                       Pg 11 of 54



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11255-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                       Pg 12 of 54




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11255-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50               Main Document
                                         Pg 13 of 54



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11255-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                        Pg 14 of 54



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11255-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                        Pg 15 of 54



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11255-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                         Pg 16 of 54



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11255-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                         Pg 17 of 54



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11255-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50          Main Document
                                        Pg 18 of 54



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11255-jlg                       Doc 8              Filed 09/08/20 Entered 09/08/20 15:56:50                                                                     Main Document
                                                                                   Pg 19 of 54
 Fill in this information to identify the case:

 Debtor name            Transporte Aéreo S.A.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11255
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                         12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $                      0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $       772,232,613.06

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $       772,232,613.06


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $       600,000,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $                      0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$       955,690,192.03


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $        1,555,690,192.03




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                                Best Case Bankruptcy
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                         Main Document
                                                                       Pg 20 of 54
 Fill in this information to identify the case:

 Debtor name         Transporte Aéreo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11255
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     Banco Santander                                         Receipts                         6652                                  $232,102.15



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                    $232,102.15
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,958,081.60    -                           8,123.89 = ....                         $1,949,957.71
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                    Main Document
                                                                       Pg 21 of 54
 Debtor         Transporte Aéreo S.A.                                                         Case number (If known) 20-11255
                Name


 12.       Total of Part 3.                                                                                                        $1,949,957.71
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                           $17,247.46     Net Book Value                       $17,247.46



 40.       Office fixtures
           Fixtures & Improvements                                                   $108,820.91     Net Book Value                      $108,820.91



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                              $56,789.92     Net Book Value                       $56,789.92



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $182,858.29
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                    Main Document
                                                                       Pg 22 of 54
 Debtor         Transporte Aéreo S.A.                                                         Case number (If known) 20-11255
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Cars and Trucks and other machinery,
                     fixtures and equipment, excluding farm
                     equipment                                                       $221,939.81     Net Book Value                      $221,939.81



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories

            49.1.    Engines                                                      $16,451,437.00     Net Book Value                  $16,451,437.00


            49.2.    A319-132; 2295                                               $13,003,496.99     Net Book Value                  $13,003,496.99


            49.3.    A319-132; 2096                                               $18,057,146.55     Net Book Value                  $18,057,146.55


            49.4.    A319-132; 2089                                               $11,085,750.84     Net Book Value                  $11,085,750.84



 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                      $58,819,771.19
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                     Main Document
                                                                       Pg 23 of 54
 Debtor         Transporte Aéreo S.A.                                                         Case number (If known) 20-11255
                Name


        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Other Intangible Assets                                                   $35,782.35       N/A                                  Unknown


            Airport Slots & Other Rights                                               Unknown         N/A                                  Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Net Operating Loss                                                                    Tax year N/A                      $211,625,926.00



            Tax Refunds - Other taxes and credits to recover                                      Tax year N/A                           $445,824.00



 73.        Interests in insurance policies or annuities
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                  Main Document
                                                                       Pg 24 of 54
 Debtor         Transporte Aéreo S.A.                                                        Case number (If known) 20-11255
                Name



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           See Attached Schedule A/B Part 11, Question 77                                                                       $498,976,173.72




 78.       Total of Part 11.                                                                                                   $711,047,923.72
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                20-11255-jlg                  Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                                           Main Document
                                                                           Pg 25 of 54
 Debtor          Transporte Aéreo S.A.                                                                               Case number (If known) 20-11255
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $232,102.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,949,957.71

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $182,858.29

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $58,819,771.19

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +          $711,047,923.72

 91. Total. Add lines 80 through 90 for each column                                                     $772,232,613.06              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $772,232,613.06




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
20-11255-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 15:56:50          Main Document
                                 In re Transporte
                                        Pg 26 ofAéreo
                                                  54 S.A.
                                      Case No. 20-11255
                       Schedule A/B: Part 11, Question 77 - Other Assets
       Description                        Counterparty                       Amount
INTERCOMPANY RECEIVABLE    ABSA - AEROLINHAS BRASILEIRAS S.A.                   $573,124.87
INTERCOMPANY RECEIVABLE    LAN ARGENTINA S.A.                                 $1,837,725.64
INTERCOMPANY RECEIVABLE    LAN CARGO S.A                                      $2,885,859.62
INTERCOMPANY RECEIVABLE    LAN PAX GROUP S.A                                $186,173,686.03
INTERCOMPANY RECEIVABLE    LATAM AIRLINES GROUP, S.A.                       $284,708,970.13
INTERCOMPANY RECEIVABLE    LATAM AIRLINES PERÚ S.A.                          $19,496,801.59
INTERCOMPANY RECEIVABLE    LATAM-AIRLINES ECUADOR S.A.                        $1,807,357.11
INTERCOMPANY RECEIVABLE    LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.                 $17,357.31
INTERCOMPANY RECEIVABLE    TAM LINHAS AEREAS S.A.                             $1,468,133.06
INTERCOMPANY RECEIVABLE    TECHNICAL TRAINING LATAM S.A                           $6,212.97
INTERCOMPANY RECEIVABLE    TRANSPORTES AÉREOS DEL MERCOSUR S.A.                     $945.39
                                                              TOTAL:        $498,976,173.72




                                            1 of 1
               20-11255-jlg                  Doc 8        Filed 09/08/20 Entered 09/08/20 15:56:50                                 Main Document
                                                                       Pg 27 of 54
 Fill in this information to identify the case:

 Debtor name          Transporte Aéreo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              20-11255
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1    See Attached Schedule D                       Describe debtor's property that is subject to a lien             $600,000,000.00                   Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $600,000,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                                                                                               20-11255-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                                                                                                                                     Pg 28 of 54


                                                                                                                                                   In re Transporte Aéreo S.A.
                                                                                                                                                        Case No. 20-11255
                                                                                                                              Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                     If Multiple Creditors Have in Interest in the Same
                                                                                                                                                      Property, Specific Each Creditor and Its Relative                           Description of Debtor's Property Subject to the Lien, Nature of                                          Amount of Claim (Do not deduct the Value of Collateral that Supports
            Creditor Name                     Address1               Address2     Address3        City         State          Zip         Country                          Priority                      Date Debt was Incurred                                Lien                                                                             value of the collateral)                 this Claim
                                                                                                                                                    CITIBANK, BNP PARIBAS, BANCO DEL ESTADO DE
                                                                                                                                                    CHILE, BANK OF AMERICA, BARCLAYS, CREDIT                                      2 X AIRCRAFT: MSN 2089; 2096; 3 X ENGINES: ESN 706613;
                                 CITIBANK, N.A., LOAN                                                                                               SUISSE, GOLDMAN SACHS, JPMORGAN CHASE,                                        706963; 10247 - FIRST LIEN ON DESIGNATED AIRCRAFT AND
CITIBANK (AS ADMIN AGENT, RCF)   ADMINISTRATION          1615 BRETT ROAD, OPS 3              NEW CASTLE   DE           19720                        NATIXIS, DEUTSCHE BANK AND MUFG                     3/29/2016                 ENGINE COLLATERAL                                                   X           X                                          $600,000,000.00                        UNKNOWN
                                                                                                                                                                                                                                                                                                                 TOTAL:                                      $600,000,000.00                        UNKNOWN




                                                                                                                                                            1 of 1
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                                        Main Document
                                                                       Pg 29 of 54
 Fill in this information to identify the case:

 Debtor name         Transporte Aéreo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11255
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $257,611,884.00
           See Attached Intercompany                                            Contingent
           Payable Schedule                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $698,078,308.03
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                           0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                 955,690,192.03

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.       $                     955,690,192.03




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                                          20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                                                                                                                                 Pg 30 of 54

                                                                                                                                             In re Transporte Aéreo S.A.
                                                                                                                                                  Case No. 20-11255
                                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                                 offset?
            Creditor Name                                Address1                              Address2     Address3            City             State             Zip                Country        Date Debt was Incurred        Basis for Claim                                                                  Total Claim
ACCENTURE CHILE ASESORIAS Y SERVICI        ROSARIO NORTE 530                                                             LAS CONDES                                          CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                  $12,123.72
ACCIONA AIRPORTS AMERICAS SPA              AVENIDA ISIDORA GOYENECHEA 2800                                               LAS CONDES                                          CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                 $491,728.00
                                                                                                                                            REGION
                                                                                                                                            METROPLITA
ACCOR CHILE S.A.                           AMERICO VESPUCIO 1630                                                         QUILICUA           NA                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                           $51.30
ADMIN.DE SUPERMERCADOS HIPER LTDA          RECOLETA 3501                                                                 RECOLETA           13         6610000               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $1,221.00

ADMINISTRACION NACIONAL DE AVIACION AV PASEO COLON, 1452                                                                 BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $24,573.63
AERONAUTICAL TELECOMMUNICATIONS
LTD                                 1 BRAEMAR AVENUE                                                                     KINGSTON 10                                         JAMAICA                       VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTO CHACALLUTA
SOC.CONCESION                       AEROPUERTO CHACALLUTA S/N. S/N                                                       PUERTO MONTT                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $10,641.20

AEROPUERTOS ANDINOS DEL PERU S.A           AV. MIGUEL DASSO NRO. 134 DPTO. 602                                           SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.            HONDURAS 5663 BUENOS AIRES.                                                   BUENOS AIRES                        C1414BNE        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2089)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2089                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2096)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2096                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2295)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2295                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2304)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2304                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2321)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2321                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2572)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2572                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2845)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2845                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2858)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2858                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2886)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2886                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 2892)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 2892                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 3770)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 3770                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 4892)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 4892                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 4896)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 4896                        X             X                                                        UNKNOWN
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.      AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 5234)                    HANGAR                                                                        BOGOTÁ                                              COLOMBIA                      VARIOUS         MSN 5234                        X             X                                                        UNKNOWN
AGENCIA NACIONAL DE AVIACAO CIVIL A        Q SCS QUADRA 9, 0                                                             BRASILIA                                            BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                        $9,108.67
AGRICOLA DON POLLO LIMITADA                CAMINO EL MARISCAL 1                                                          LA PINTANA         13               7080000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                           $64.62
AGUAS RIO CRISTAL LTDA.                    GERONIMO MENDEZ 1851                                                          COQUIMBO           04               1780000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                           $19.00
AINAHUE CLUB DE CAMPO LIMITADA             ANIBAL PINTO 215                                                              CONCEPCION         08               4074834         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $345.59

AIRSERVICES AUSTRALIA AVCHARGES CEN        CIVIC SQUARE ACT 2608.                                                        SYDNEY             NSW                              AUSTRALIA                     VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED

AIRWAYS CORPORATION OF NEW ZEALAND         AIRWAIS HOUSE 44-48 WILLIS STREET.                                            WELLINGTON                                          NEW ZEALAND                   VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
ALBIA S.A.                                 SANTA MARGARITA 1688                                                          SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $6,773.75
ALEJANDRO RAMON GONZALEZ SILVA             CHAPIQUINA 2778                                                               ARICA                                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $7,482.66
ALFA SERVICIOS GRAFICOS LIMITADA           AVENIDA PROVIDENCIA 1985                                                      PROVIDENCIA        13               6640548         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $134.00
ALTERNATTIVA EMPRESA DE SERVICIOS          ALCALDE JORGE MONCKEBERG 77                                                   NUNOA                                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $2,351.94
ANGELA PLAZA                               ALCALDE DR. RENE TAPIA 1401                                                   CASTRO             10               5700000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $42.00
AQUA AYSEN LTDA                            AV. SIMPSON 531                                                               COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $1.00
ARRENDADORA DE VEHICULOS LIMITADA          RONDIZZONI 2130                                                               SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $8,640.21

ASESORIAS CARLOS STEVENSON Y COMPAN        LUIS THAYER OJEDA                     OF 805 166.                             PROVIDENCIA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $6,909.31
ASOCIACION CHILENA DE SEGURIDAD            AVENIDA VICU±A MACKENNA 152                                                   SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $20,875.06
ATHANACIU Y CIA. LTDA.                     AVDA. AEROPUERTO 2884                                                         IQUIQUE                                             CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $1,145.00
ATTON EL BOSQUE SPA                        ROGER DE FLOR 2770.                                                           LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $323.58
ATTON LAS CONDES SPA.                      AVENIDA ALONSO DE CORDOVA 5199.                                               LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $316.00

AUCKLAND INTERNATIONAL AIRPORT LTD         P.O.BOX 73020 AUCKLAND INT'L AIRPOR                                           AUCKLAND                                            NEW ZEALAND                   VARIOUS         ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
BALMETAL S.A.                              SANTA CLARA 622                                                               LA CISTERNA        13               7162829         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $37,197.46
BALTRA-METAL LIMITADA                      PATRIOTA JOSU MIGUEL CARRERA 8                                                SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $1,401.18
BANCO DE CHILE (AS L/C ISSUER OF L/C NO.                                                                                                                                                                                   UNCOLLATERALIZED STANDBY
3563578)                                   AHUMADA 251                                                                   SANTIAGO                                            CHILE                         08/30/19        LETTER OF CREDIT                              X                                                 $1,401,065.92
BANCO DE CHILE (AS L/C ISSUER OF L/C NO.                                                                                                                                                                                   UNCOLLATERALIZED STANDBY
3580148)                                   AHUMADA 251                                                                   SANTIAGO                                            CHILE                         08/21/19        LETTER OF CREDIT                              X                                                        $42,685.95
BANCO DE CHILE (AS L/C ISSUER OF L/C NO.                                                                                                                                                                                   UNCOLLATERALIZED STANDBY
3580156)                                   AHUMADA 251                                                                   SANTIAGO                                            CHILE                         08/21/19        LETTER OF CREDIT                              X                                                        $80,396.02
BANCO DE CREDITO E INVERSIONES             AGUSTINAS 1161, 70 PISO               SANTIAGO CENTRO                         SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $116.29
BERCOVICH LTDA                             COPIAPO 1129                                                                  SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $9,375.38
CABANAS HINARIRU                           HOTUMATUA S/N.                                                                ISLA DE PASCUA                                      COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                        $2,858.48




                                                                                                                                                         1 of 10
                                                                                                            20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                                                                                                                                   Pg 31 of 54

                                                                                                                                               In re Transporte Aéreo S.A.
                                                                                                                                                    Case No. 20-11255
                                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                    Claim subject to
                                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                         Disputed



                                                                                                                                                                                                                                                                                                    offset?
             Creditor Name                               Address1                              Address2       Address3             City            State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                Total Claim
                                                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
CAIQUEN LEASING LLC                        WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                           N/A              (RCF)                         X             X                                                        UNKNOWN
CALYON                                     9 QUAI DU PRESIDENT PAUL DOUMER                                                 PARIS                                               FRANCE                        VARIOUS            ACCOUNTS PAYABLE                                                                                     $38,132.81
CARDINALE S A                              AV AMERICO VESPUCIO 1831                                                        HUECHURABA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $261.00

CARLOS ALBERTO BUSTAMANTE OLIVARES         AV. SUR                                                                         EL BOSQUE 145                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $22,793.28
CARLOS LORENZO SALINAS ZAMORA              VICENTE ZORRILLA 837                                                            LA SERENA          04               1700000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $103.00
CAROLINA ANDREA MOLINA HERNANDEZ           JORGE WASHINGTON 134                                                            NUNOA              13               6850160         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $165.39
CAROLINA SEREY LEIVA SERVICIOS DE M        SANTA ELENA                           CASA 4 1329                               SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $2,189.92
CENCOSUD RETAIL S.A.                       AV KENNEDY 9001                                                                 LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $174.98
CFC CAPITAL S.A.                           MAC IVER MAC IVER.                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $17,373.47
CHUBB SEGUROS CHILE SA                     MIRAFLORES 222                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $5,056.42
CIA DE TELEFONOS DE COYHAIQUE SA           SIMON BOLIVAR 191                                                               COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $84.18
CIA. DE LEASING TATTERSALL S.A.            AV. AMERICO VESPUCIO 1373                                                       SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $84,610.34
CITIBANK (AS FACILITY AGENT, EXIM ISSUED
BY CISNE LEASING LLC)                      CITIBANK, N.A., LOAN ADMINISTRATION   1615 BRETT ROAD, OPS 3                    NEW CASTLE         DE               19720                                         VARIOUS            UNSECURED GUARANTEE           X             X                                                 $5,997,418.82
CITIBANK (AS FACILITY AGENT, EXIM ISSUED
BY ZARAPITO LEASING LLC)                   CITIBANK, N.A., LOAN ADMINISTRATION   1615 BRETT ROAD, OPS 3                    NEW CASTLE         DE               19720                                         VARIOUS            UNSECURED GUARANTEE           X             X                                               $138,670,419.00

CLUB DEPORTIVO SOCIAL Y CULTURAL MA        VALLE AZAPA KM 3.5 S/N.                                                         ARICA              01               1000000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $370.80
COMANDO DA AERONAUTICA                     AVENIDA GENERAL JUSTO 160                                                       RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED
COMERCIAL BINDER LIMITADA                  PARQUE SAN JOAQUIN 8                                                            PUERTO MONTT       10               5500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $118.12
COMERCIAL CASA ALICIA S A                  CONDELL 173                                                                     COYHAIQUE          11               5950000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $288.00

COMERCIAL CRISTIAN HAMET AGUILERA O PARAGUAYA 543                                                                          PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $750.67
                                    OBISPO ARTURO ESPINOZA CAMPOS
COMERCIAL E INDUSTRIAL INQUINAT CHI 2779                                                                                   MACUL                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $452.27
COMERCIAL LF LTDA.                  PASEO LAS BELLOTAS 172                                                                 SANTIAGO           13               7400000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $666.00
COMERCIAL MAIFA LTDA                AVENIDA AMERICO VESPUCIO 1299                                                          PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $315.94
COMERCIAL MAIFA LTDA.               AVENIDA AMERICO VESPUCIO 1299                                                          PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $544.16
COMERCIAL SODAMONTT LIMITADA        AYLIN 251                                                                              PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $290.74
COMERCIAL SUCCESSO LIMITDA.         AV CRISTOBAL COLON 1290                                                                PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $88.36
COMERCIAL TECTUM LIMITADA           AVDA PRAT 651                                                                          CONCEPCION                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $148.00
COMERCIALIZADOR AUVI S.P.A.         SANTA CLARA, LA CISTERNA 622                                                           SANTIAGO           13               6500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $20,105.73
COMERCIALIZADORA AUVI S.P.A.        PATRIOTA JOSE MIGUEL CARRERA 8                                                         COLINA             13               7162829         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $43,249.18

COMERCIALIZADORA DE ART PROTECCION AV. ARGENTINA 38                                                                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $2,754.45

CONCESIONARIA AEROPUERTO CARRIEL SU AUGUSTO LEGUIA SUR 160                                                                 SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
CONNECTA CORPORATION              6500 NW 22ND STREET                                                                      MIAMI              FL               33122                                            N/A             (RCF)                         X             X                                                        UNKNOWN
CONSORCIO AEROPORTUARIO DE CALAMA
S                                 AEROPUERTO DE CALAMA 1                                                                   CALAMA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

CONSORCIO AEROPORTUARIO DE LA SEREN        CAMINO VICUÐA S/N. RUTA D-41. AE                                                LA SERENA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $42,480.54
CONSORCIO AEROPORTUARIO DE
MAGALLAN                                   AEROPUERTO CARLOS IBAÐEZ DEL CA 772                                             PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED
CONST.INMOBILIARIA GALLO S.A.              MIRASOL 2436 2436                                                               LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $827.00
CORPORACION PERUANA DE
AEROPUERTOS.                               AEROPUERTO INTERNACIONAL JORGE S/N                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED
CPAT, INC.                                 24624 INTERSTATE 45 NORTH          SUITE 270                                    SPRING             TX               77386                                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $2,406.00
CRISTIAN ANDRES BALBONTIN VERA             VALLE HERMOSO 907                                                               PENALOLEN          13               7910000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $1,211.28
CRISTIAN MAURICIO RIVAS OLAVE              EST. METRENCO 2240                                                              PUERTO MONTT       10               5480000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $46.00
DAGOBERTO ALEXIS ARAYA ROJAS               EL TRANQUE 940.                                                                 PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $509.59
DANIEL ALBERTO ACUNA ANDRADE               LOCARNO 0501                                                                    LA CISTERNA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                $31,679.51
DELOITTE ADVISORY LTDA                     ROSARIO NORTE 407.                                                              LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $6,300.00
DESARROLLOS
INFORMAT.FIGUEROA,MARTI                    ELIODORO YAÐEZ 1110                                                             PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $3,425.76
DIMACOFI S.A.                              VITACURA 2939.                                                                  LAS CONDES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $8,367.93
DIMERC S.A.                                ALBERTO PEPPER 1784                                                             RENCA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $19,413.33
                                           PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY            CENTR                                                                           PANAMA CITY                                         PANAMA                        VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI        AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI        AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI        AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI        AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI        AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI        AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE              X             X             X                              TO BE DETERMINED




                                                                                                                                                           2 of 10
                                                                                      20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                                                                                                             Pg 32 of 54

                                                                                                                        In re Transporte Aéreo S.A.
                                                                                                                             Case No. 20-11255
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                              offset?
            Creditor Name                          Address1                Address2     Address3             City           State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                        COYHAIQUE                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL   BUENOS AIRES OE1-53                                            QUITO                                              ECUADOR                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE INFRAECTRUCTUR CAMINO CARRASCO 5519 MONTEVIDEO.                                 MONTEVIDEO                                         URUGUAY                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL. DE AERONAUTICA C   MIGUEL CLARO 1314                                              PROVIDENCIA                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIST. Y COM. JUAN MANUEL DELMAS RAD   GALVARINO RIVEROS 1138                                         ARICA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $239.30
DISTRIBUIDORA TIO RICO LTDA.          JOSE NOGUEIRA 1177.                                            PUNTA ARENAS      12               6200000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $415.00
ECLASS LIMITADA                       CARMENCITA. 25                                                 LAS CONDES                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,026.67
ECO-LOGICA S.A                        CAMINO INTERIOR 1300.                                          LAMPA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $185.19
EDENRED CHILE SOCIEDAD ANONIMA        AV ANDRES BELLO 2687                                           LAS CONDES                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $84,643.03
E-DENTAL CHILE S.A.                   BADAJOZ OFC 701 130                                            LAS CONDES        13               7591538         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,902.45
ELABORACION DE HIELO Y AGUA PURIFIC   PASAJE FEDESPATO 2644                                          IQUIQUE           01               1100000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $442.56
ELIAS ISMAEL ROJAS ALCAYAGA           TURQUEZA 1948                                                  COPIAPO           03               1530000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $20.00

EMP. DE TRANSP. ORMAZABAL CORREA LT VIA ROMANA 1881                                                  PUERTO MONTT                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $288.00
EMPRESA ARGENTINA DE NAVEGACION
AER                                 AV. RIVADAVIA 578                                                CABA                               C1069           ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

EMPRESA DE SERV TRANSITORIOS GLOBAL ELEODORO YAÑEZ 1071                                              PROVIDENCIA       13               6640000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,303.17

EMPRESA DE TRANSPORTES PULLMAN SAN JUAN MARTINEZ 1265                                                IQUIQUE                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $42,585.05

EMPRESA DE TRANSPORTES TRANSVIP LTD   PEDRO PABLO DARTNELL ESQ. ARMA S/N                             PUDAHUEL                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $11,239.52
EMPRESA ELECTRICA DE IQUIQUE S.A.     ZEGERS 469 S/N                                                 IQUIQUE                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $419.58
EMPRESA PERIODISTICA LA TERCERA S.A   AVENIDA VICUNA MACKENNA 1962                                   NUNOA             13               6842344         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,325.45
ENTEL PCS TELECOMUNICACIONES S A      AVENIDA ANDRES BELLO 2711                                      LAS CONDES                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $37,428.98
ENTEL SA.                             ANDRES BELLO 2687                                              LAS CONDES                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $8.47
EQUIPOS Y SERVICIOS TREX SPA          AVENIDA PUERTA SUR 3360                                        SAN BERNARDO                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $63,344.71
ESACHS SA                             RAMON CARNICER 151                                             PROVIDENCIA                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $100,444.47
ESPARCIMIENTO Y TURISMO S.A.          LOS CARRERA 2440                                               COPIAPO           03               1530000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $496.50
EST EXPROSERVICIOS S.A.               ALMIRANTE PASTENE 244                                          PROVIDENCIA                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $32,712.35
EUROCONTROL                           RUE DE LA FUSEE 96 B                                           BRUSSELS                           1130            BELGIUM                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
EUROP ASSISTANCE S.A.                 LOS CONQUISTADORES 1700                                        PROVIDENCIA                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,432.71
EXPEDIA INC                           3150 139TH AVENUE SE STE 100                                   BELLEVUE          WA               98004                                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $25,456.10
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH BECACINA                                                                                                                                                                    (EXIM AGREEMENT, BECACINA
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH CISNE                                                                                                                                                                       (EXIM AGREEMENT, CISNE
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH                                                                                                                                                                             (EXIM AGREEMENT, FLAMENCO
FLAMENCO LEASING LLC                  811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH FRAGATA                                                                                                                                                                     (EXIM AGREEMENT, FRAGATA
LEASING LLC                          811 VERMONT AVE NW                                              WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH                                                                                                                                                                             (EXIM AGREEMENT, GOLONDRINA
GOLONDRINA LEASING LLC                811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH JILGUERO                                                                                                                                                                    (EXIM AGREEMENT, JILGUERO
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH MIRLO                                                                                                                                                                       (EXIM AGREEMENT, MIRLO
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH TAGUA                                                                                                                                                                       (EXIM AGREEMENT, TAGUA
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH TRICAHUE                                                                                                                                                                    (EXIM AGREEMENT, TRICAHUE
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                         POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                         SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH ZARAPITO                                                                                                                                                                    (EXIM AGREEMENT, ZARAPITO
LEASING LLC                           811 VERMONT AVE NW                                             WASHINGTON, DC                     20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN




                                                                                                                                    3 of 10
                                                                                                             20-11255-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                                                                                                                                     Pg 33 of 54

                                                                                                                                                In re Transporte Aéreo S.A.
                                                                                                                                                     Case No. 20-11255
                                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                                     offset?
             Creditor Name                             Address1                            Address2            Address3           City               State               Zip           Country          Date Debt was Incurred          Basis for Claim                                                                 Total Claim
FALABELLA RETAIL S.A.                    FLORIDA 343                                                                        BUENOS AIRES                                        ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                        $117.40
FEDERAL AVIATION ADMINISTRATION          PO BOX 20636                                                                       ATLANTA            GA                30320-0636                                   VARIOUS            ACCOUNTS PAYABLE                                                                                      $2,115.00
FUNDACION DE CAPACITACION SOFOFA         NEW YORK 33                                                                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $436.40
GABRIEL CORTES MENESES                   PASAJE LIMA 3769                                                                   ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $20,124.10
GALLYAS S.A                              AVENIDA SALVADOR 1318                                                              PROVIDENCIA        13                6641426        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $665.09
GALLYAS TELECOM SA                       AMERICO VESPUCIO 2760                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $5,034.63

GASTRONOMIA CLUB DE YATES LIMITADA       AVENIDA JUAN SOLER MANFREDINI 200                                                  PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,236.00
GASTRONOMICA BISTROT LTDA.               AVENIDA LO BARNECHEA 503                                                           LO BARNECHEA       13                6721288        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $539.00
GEODIS WILSON CHILE LTDA.                SERRANO 389                                                                        IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,241.96
GEORGES CHARIF SAID HOTELERIA RESTA      AVDA HENRIQUEZ 316                                                                 COPIAPO                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $85.31
GESTION EN MANTENIMIENTO S.A.            ANIBAL ZAÐARTU 2680                                                                RENCA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $5,942.80
GESTORA HOTELERA SPA                     AVDA SANTA CLARA 354.                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $929.59

GLORIA MARIA SALOME OLIMPIA REYES E      CARLOS PEZOA VELIZ 74                                                              ANTOFAGASTA        02                1260000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $189.53
GONZALO SOTO                             BARROS ARANA 869                                                                   IQUIQUE            01                1100000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $279.00

GREENSYSTEMS S.A..                       CARRETERA GRAL SAN MARTIN SIT 16500                                                COLINA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,788.86
HOMERO ANDRES TAPIA PIZARRO E I R L      CARVALLO 750                                                                       CALDERA            03                1570000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $287.00
HOSPITAL FUERZA AEREA DE CHILE           AVDA. LAS CONDES 8631                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $29,235.37
HOTEL ANTOFAGASTA SA                     BALMACEDA 2575                                                                     ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $7,926.03

HOTEL MANQUEHUE PUERTO MONTT SPA         AVENIDA SEMINARIO 252                                                              PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $396.93
HOTELERA CORDOVEZ LIMITADA               CORDOVEZ 210                                                                       LA SERENA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $5,442.12

HOTELERA DIEGO DE ALMAGRO LIMITADA       JORGE ALESSANDRI 804                                                               CONCEPCION                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,651.24
HOTELERA DIEGO DE ALMAGRO LTDA.          ARTURO PRATT 433                                                                   VALDIVIA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $28,523.01
HOTELERA DIEGO DE ALMAGRO LTDA..         ARTURO PRATT 433                                                                   VALDIVIA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $287.67
HOTELERA DOMUS LTDA.                     O'HIGGINS 760                                                                      COPIAPO                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,361.58
HOTELERA HOLANDA LTDA                    SAN PIO X 2530                                                                     PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $100.12
HOTELERA MAGALLANES LTDA                 AV. COLON 766                                                                      PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,969.98
HOTELERA SANTA MAGDALENA S.A.            SANTA MAGDALENA 111                                                                PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $15.45
HOTELERA SILVIA MELLAFE CUELLAR EMP      CAMINO DE MARTÍN 1300                                                              CALDERA            03                1570000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $1,186.58
HOTELERIA RENTA HOME LIMITADA.           POR CONFIRMAR S/N                                                                  POR CONFIRMAR                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $95.05
HUMBERTO ENRIQUE ROMAN GATICA
TRANS                                    CARELMAPU 2477                                                                     VALDIVIA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $732.12

HUMRES S.A DE C.V                        JOAQUIN ANGULO 1373 8 SANTA TERESIT                                                GUADALAJARA        JAL               44600          MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $57.76
                                         AVENIDA LIBERTADOR BERNARDO OH
INCOFIN S.A.                             949                                                                                SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $33,074.69
INDURA S.A. (OCUPAR BP 4260745)          LAS AMERICAS 585                                                                   CERRILLOS                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $980.00
ING (AS FACILITY AGENT, EXIM ISSUED BY
BECACINA LEASING LLC)                    ING CAPITAL LLC                       1325 AVENUE OF THE AMERICAS                  NEW YORK           NY                10019                                        01/06/09           UNSECURED GUARANTEE           X             X                                                 $4,006,118.54
ING (AS FACILITY AGENT, EXIM ISSUED BY
FLAMENCO LEASING LLC)                    ING CAPITAL LLC                       1325 AVENUE OF THE AMERICAS                  NEW YORK           NY                10019                                        05/28/08           UNSECURED GUARANTEE           X             X                                                 $1,959,233.89
INMOBILIARIA RENTAPARTS S.A.             POR CONFIRMAR S/N                                                                  POR CONFIRMAR                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $4,448.55
INMOBILIARIA SANTA FILOMENA SPA          POR CONFIRMAR S/N.                                                                 POR CONFIRMAR                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $6,186.29
INMOBILIARIA U TRES LIMITADA             AV PORTUGAL 415                                                                    SANTIAGO           13                6500000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $1,092.76
INNERWORKINGS SERVICIOS LTDA             AV KENNEDY 5757. 5757                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $5,120.00
INVERS Y ASESORIAS EN TELECOMUNIC E      MONSENOR SOTERO SANZ 100                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $364.17
INVERSIONES VALLE ESCONDIDO STA          AVA. CATALUÐA 1050.                                                                CONCEPCION                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $167.67
INVERSIONES Y SERVICIOS CORDOVA LIM      CAMPO DE DEPORTES 231-A                                                            SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $271.95
JORGE EDUARDO ORELLANA GALVEZ            TUPO KO S/N                                                                        ISLA DE PASCUA                                      CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $1,101.00
JORGE FRANCISCO ACUNA SILVA              PASAJE LONCOMILLA 1821                                                             MAIPU              13                7290000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $1,653.17
KAROL TATIANA ULLOA URTUBIA              JORGE MONTT 48                                                                     PUNTA ARENAS       12                6200000        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $251.79
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                 SUBROGATION / CONTRIBUTION
LAN CARGO S.A.                           ESTADO 10, PISO 13                                                                 SANTIAGO                                            CHILE                            N/A             (RCF)                         X             X                                                        UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                 SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                                                              (EXIM AGREEMENT, BECACINA
BECACINA LEASING LLC                     1100 NORTH MARKET STREET                                                           WILMINGTON         DE                19890                                           N/A             LEASING)                      X            X                                                         UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                 SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                                                              (EXIM AGREEMENT, CISNE
CISNE LEASING LLC                        1100 NORTH MARKET STREET                                                           WILMINGTON         DE                19890                                           N/A             LEASING)                      X            X                                                         UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                 SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                                                              (EXIM AGREEMENT, FLAMENCO
FLAMENCO LEASING LLC                     1100 NORTH MARKET STREET                                                           WILMINGTON         DE                19890                                           N/A             LEASING)                      X            X                                                         UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                 SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                                                              (EXIM AGREEMENT, FRAGATA
FRAGATA LEASING LLC                      1100 NORTH MARKET STREET                                                           WILMINGTON         DE                19890                                           N/A             LEASING)                      X            X                                                         UNKNOWN




                                                                                                                                                             4 of 10
                                                                             20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                                                                                                    Pg 34 of 54

                                                                                                               In re Transporte Aéreo S.A.
                                                                                                                    Case No. 20-11255
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
            Creditor Name                            Address1     Address2     Address3             City           State               Zip              Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                             (EXIM AGREEMENT, GOLONDRINA
GOLONDRINA LEASING LLC                 1100 NORTH MARKET STREET                             WILMINGTON        DE               19890                                            N/A             LEASING)                        X            X                                                         UNKNOWN
                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                             (EXIM AGREEMENT, JILGUERO
JILGUERO LEASING LLC                   1100 NORTH MARKET STREET                             WILMINGTON        DE               19890                                            N/A             LEASING)                        X            X                                                         UNKNOWN
                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                             (EXIM AGREEMENT, MIRLO
MIRLO LEASING LLC                      1100 NORTH MARKET STREET                             WILMINGTON        DE               19890                                            N/A             LEASING)                        X            X                                                         UNKNOWN
                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                             (EXIM AGREEMENT, TAGUA
TAGUA LEASING LLC                      1100 NORTH MARKET STREET                             WILMINGTON        DE               19890                                            N/A             LEASING)                        X            X                                                         UNKNOWN
                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                             (EXIM AGREEMENT, TRICAHUE
TRICAHUE LEASING LLC                   1100 NORTH MARKET STREET                             WILMINGTON        DE               19890                                            N/A             LEASING)                        X            X                                                         UNKNOWN
                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
LAN CARGO SA, IN ITS AGREEMENT WITH                                                                                                                                                             (EXIM AGREEMENT, ZARAPITO
ZARAPITO LEASING LLC                   1100 NORTH MARKET STREET                             WILMINGTON        DE               19890                                            N/A             LEASING)                        X            X                                                         UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2585)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 2585                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 26329)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 26329                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 2894)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 2894                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3280)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 3280                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35230)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 35230                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35231)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 35231                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3535)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 3535                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35697)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 35697                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36710)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 36710                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 36712)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 36712                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3779)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 3779                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37800)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 37800                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37801)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 37801                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 37802)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 37802                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 40590)                          ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 40590                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4383)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4383                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4400)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4400                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4476)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4476                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4509)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4509                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4516)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4516                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4546)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4546                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4549)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4549                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4576)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4576                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4597)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4597                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4657)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4657                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4697)                           ESTADO 10, PISO 11                                   SANTIAGO                                           CHILE                         VARIOUS            MSN 4697                        X             X                                                        UNKNOWN




                                                                                                                           5 of 10
                                                                                      20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                                                                                                             Pg 35 of 54

                                                                                                                        In re Transporte Aéreo S.A.
                                                                                                                             Case No. 20-11255
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject to
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                    Disputed



                                                                                                                                                                                                                                                                               offset?
             Creditor Name                             Address1            Address2     Address3             City          State             Zip                 Country        Date Debt was Incurred            Basis for Claim                                                                 Total Claim
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4871)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 4871                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4921)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 4921                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 4943)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 4943                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5005)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5005                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5097)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5097                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5263)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5263                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5316)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5316                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5324)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5324                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5364)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5364                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5408)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5408                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5443)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5443                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5453)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5453                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5483)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5483                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5493)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5493                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5548)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5548                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5554)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5554                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5583)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5583                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5586)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5586                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5654)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5654                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5666)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5666                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5686)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5686                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5707)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5707                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5748)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5748                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5764)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5764                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5801)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5801                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5818)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5818                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5859)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5859                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5929)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5929                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 5965)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 5965                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6135)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 6135                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6183)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 6183                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 6286)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 6286                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7126)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 7126                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7844)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 7844                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 7864)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 7864                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 8140)                             ESTADO 10, PISO 13                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 8140                        X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                     INTERCOMPANY AIRCRAFT LEASE;
OF MSN 8166)                             ESTADO 10, PISO 11                                          SANTIAGO                                           CHILE                         VARIOUS            MSN 8166                        X             X                                                        UNKNOWN
LATAM-AIRLINES ECUADOR S.A. (AS LESSOR   CONECTOR ALPACHACA S/N EDIFICIO                                                                                                                                 INTERCOMPANY AIRCRAFT LEASE;
OF MSN 3772)                             QUITO AIRPORT CENTER                                        QUITO                                              ECUADOR                       VARIOUS            MSN 3772                        X             X                                                        UNKNOWN
LENOVO AGENCIA EN CHILE                  AVENIDA APOQUINDO 4501                                      PROVIDENCIA                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $3,802.92




                                                                                                                                   6 of 10
                                                                                                     20-11255-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50                Main Document
                                                                                                                                          Pg 36 of 54

                                                                                                                                        In re Transporte Aéreo S.A.
                                                                                                                                             Case No. 20-11255
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                                              offset?
             Creditor Name                             Address1                         Address2       Address3             City            State             Zip                Country        Date Debt was Incurred          Basis for Claim                                                                  Total Claim
LIBORIO JAIME CARCAMO OROSTICA          ALCALDE PEDRO ALARCON 1037                                                  SAN MIGUEL         13               7140570         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $7,605.00
LIDERMAN SPA                            MANQUEHUE SUR 944                                                           LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $101,688.31
LITTRE MEDINA                           CAMINO CARAMPANGUE 5912                                                     ISLA DE MAIPO      13               8210000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $14,980.00
LUIS DANILO GONZALEZ AGURTO             LOS OLIVOS 972                                                              LA SERENA          04               1700000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $78.79
MANANTIAL SA                            LOS ROBLES 540                                                              QUILICURA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $7,677.67

MANUEL ERNESTO SEPULVEDA CARDENAS CALLE O´HIGGINS 167                                                               PUERTO MONTT       13               5500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $217.00

MANUEL TOMAS LOPEZ ESTRADA SERVICIO     ISTRIA 2339                                                                 TALCAHUANO                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,390.41
MARIA ELENA BELTRAN BAVERA              R PHILIPI 695                                                               NATALES            12               6160000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,916.96
MARIA ISABEL GALLARDO PAREDES           AVENIDA FRANCIA 1385                                                        OSORNO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $251.11
MARIA PAZ ARANGUIZ                      ARTURO PINTO CANOBRA 1595                                                   CASTRO             10               5700000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $5.00
MARINA HOTELES LIMITADA                 ECUADOR 299                                                                 VINA DEL MAR                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,080.18
MARTA DEL CARMEN JARA JARA              SAN JERONIMO 5140                                                           SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $387.00
MARTA ORTIZ GONZALEZ                    JUAN ESCOBAR 874                                                            ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $839.44
MATELUNA Y COMPANIA LIMITADA            RONDIZZONI 1856                                                             SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,833.74
MEGA ARCHIVOS S.A.                      AV. AMERICO VESPUCIO 1001                                                   QUILICURA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $976.61
METLIFE CHILE SEGUROS DE VIDA S.A.      21 DE MAYO 191. 191                                                         ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $9,572.98
METLIFE CHILE SEGUROS DE VIDA S.A.      21 DE MAYO 191. 191                                                         ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $55,399.33
METLIFE CHILE SEGUROS DE VIDA S.A.      21 DE MAYO 191. 191                                                         ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $223,922.05
MIAMI-DADE AVIATION DEPARTMENT          PO BOX 526624                                                               MIAMI              FL               33152-6624                                    VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
MOBILINK S.A.                           AV FRANCISCO BILBAO 2162.                                                   PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $536.37
MUNITA Y OLAVARRIA ABOGADOS SPA         APOQUINDO 3721                                                              LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $30,419.29
NAVIERA CRUZ DEL SUR LIMITADA           CHACABUCO 672                                                               ANCUD              10               5710000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $15.94

NELSON ANDRES CERDA BARRAZA ING Y S     NUEVA PROVIDENCIA 1881.                                                     PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $112.32
NORA DEL CARMEN BORQUEZ EPUYAO          ARGENTINA 1605.                                                             OSORNO             10               5290000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $57.59
OLIVARES Y COMPANIA LIMITADA            AV FCO BILBAO 2846                                                          PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $180.12
OPERACIONES INTEGRALES ISLA GRANDE      RUTA 5 SUR 2053                                                             CASTRO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $88.99
OSCAR ROLF TRAEGER SCHWARZ              AVENIDA BAQUEDANO 457                                                       COYHAIQUE          11               5950000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $96.11
OSESA S.A                               SUCRE ÐUÐOA 2109                                                            SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $118.88
PARRILLADAS WALNUT LTDA.                AMERICO VESPUCIO 01180                                                      QUILICURA          13               7490000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,020.00
PATRICIO RABY BENAVENTE                 AGUSTINAS 1161                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $76.04
PEFCO (AS FACILITY AGENT, EXIM ISSUED   PRIVATE EXPORT FUNDING
BY MIRLO LEASING LLC)                   CORPORATION                       675 3RD AVE                               NEW YORK           NY               10017                                         05/14/20           UNSECURED GUARANTEE            X             X                                                 $1,925,682.69
PHILIPPI PRIETOCARRIZOSA FERRERO DU     AVENIDA EL GOLF 40                                                          LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $541.93
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE
2304)                                   WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         06/28/18           (SPV); MSN 2304                X             X                                                    UNKNOWN
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE
2321)                                   WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         06/29/18           (SPV); MSN 2321                X             X                                                    UNKNOWN
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE
2845)                                   WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         08/28/18           (SPV); MSN 2845                X             X                                                    UNKNOWN
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE
2858)                                   WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         08/28/18           (SPV); MSN 2858                X             X                                                    UNKNOWN
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE
2864)                                   WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         09/27/18           (SPV); MSN 2864                X             X                                                    UNKNOWN
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                    INTERCOMPANY AIRCRAFT LEASE
2872)                                   WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         09/27/18           (SPV); MSN 2872                X             X                                                    UNKNOWN
                                                                                                                                                                                                                         POTENTIAL CLAIM FOR
                                                                                                                                                                                                                         SUBROGATION / CONTRIBUTION
QUETRO AIRCRAFT LEASING TRUST           WILMINGTON TRUST COMPANY          1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                           N/A              (RCF)                          X             X                                                        UNKNOWN
R Y C SERVICIOS COMPUTACIONALES LTD     SAN PIO X 2390                                                              PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $132.26
RENTAS Y SERVICIOS S.A.                 LUIS THAYER OJEDA 191                                                       PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $561.39
RESITER INDUSTRIAL S.A.                 LOS CONQUISTADORES 2752                                                     SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $26,968.14
RESTORAN PINPILINPAUSHA Y CIA.LTDA      AVENIDA ISIDORA GOYENECHEA 2900                                             LAS CONDES         13               7550000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $734.00
RODRIGO ALEJANDRO PEREZ GALINDO         NUEVA LORETO 0253                                                           PUNTA ARENAS       12               6200000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $134.45
RODRIGO EDUARDO BARRERA MORENO          MARIANO LATORRE 0471                                                        TEMUCO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $271.20
ROSA NERY LEIVA ARIAS                   LASTARRIA 1235                                                              ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.04
ROSITA HUERTA SALAZAR                   OSSA VARAS 118                                                              CALDERA            03               1570000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $34.00
ROYAL SANTIAGO HOTEL S.A..              ARTURO PRAT 3939                                                            IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,324.91

SC AEROPUERTOREGIONAL DE ATACAMA S PUERTA DEL SOL 55                                                                LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,730.86
                                    AEROPUERTO ARTURO MERINO BENITE
SCL TERMINAL AEREO SANTIAGO S.A. SO S/N                                                                             PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $18,429.72
SCOTIABANK SUD AMERICANO            AGUSTINAS 1185                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $31,935.77

SEGUROS GENERALES SURAMERICANA S.A.     AVENIDA PROVIDENCIA 1760                                                    PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,060.50
SERGIO ZAPATA SOTO                      M. DE ALDUNATE 1460                                                         PUNTA ARENAS       12               6200000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $351.00
SERV DE SALUD OCUPACIONAL LTDA          ESTORIL 50                                                                  LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $9,473.70
SERV. Y TRANSP. GRUACOR LIMITADA        AV. BALMACEDA 1145                                                          MAIPU                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,511.21
SERVICIO DE IMPUESTOS INTERNOS          AMUNATEGUI 66                                                               SANTIAGO                                            CHILE                         VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SERVICIO DE TRANSPORTE MARIA IRMINI     ESTADOS UNIDOS 9061                                                         LA FLORIDA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $6,734.65
SERVICIOS AEROPORTUARIOS S.A.           NUEVA COSTANERA 3698                                                        LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $211.61

SERVICIOS DE ALIMENTACION NACIONALE     WILLIAMS REBOLLEDO 1799                                                     NUNOA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $665.58
SERVICIOS FPRIM LIMITADA                GRAL DEL CANTO 106                                                          PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,881.33
SERVICIOS INTERACTIVOS MOVILES LIMI     ALONSO DE CORDOVA 5151                                                      LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,459.56




                                                                                                                                                    7 of 10
                                                                                                    20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                                                                                                                           Pg 37 of 54

                                                                                                                                       In re Transporte Aéreo S.A.
                                                                                                                                            Case No. 20-11255
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                                              offset?
            Creditor Name                            Address1                            Address2     Address3             City            State             Zip                Country        Date Debt was Incurred           Basis for Claim                                                                  Total Claim

SERVICIOS Y REPRESENTACIONES PINMAN    ZAPADORES 141. 141                                                          LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                           $45.54
SKY AIRLINE S.A.                       SANTA ELENA 1763. 1763.                                                     SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $17,489.05
SKY CHEFS CHILE S.A.                   AVDA ARMANDO CORTINEZ. 1721.                                                PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $76,073.00
SOC CONCESIONARIA AEROPUERTO
ARAUCA                                 PUERTA DEL SOL 55                                                           LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
SOC CONSTRUCTORA ANCUD LTDA            SECTOR LA FÁBRICA SN.                                                       PUERTO VARAS       10               5550000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $98.88

SOC GASTRONOMICA Y SERV GREEN OAKS PEREZ VALENZUELA 1232                                                           PROVIDENCIA        13               6640447         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,302.89

SOC HOTELERA Y DE TURISMO OSORNO LI    BERNARDO OHIGGINS 564                                                       OSORNO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $452.59
SOC. COM. Y DISTRIB. LIBERONA S.A.     SANTA MONICA 3550.                                                          SAN BERNARDO                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $836.51
SOC. COM.CLEANTECH SERVICE LTDA        AVENIDA FRANCISCO BILBAO 8080                                               LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $86.00
SOC. CONC AROPUERTO DEL SUR SA         AEROPUERTO EL TEPUAL SN                                                     PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
SOC. DE INVERSIONES TRANHAAP LTDA      TALCAHUANO 4165                                                             ANTOFAGASTA        02               1260000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $18,539.89

SOC.TRANS. VEHIC.MOTORIZADOS ROCKA. PASAJE UNIVERSIDAD 555                                                         TEMUCO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $5,250.85
SOCIEDAD ALEROD LTDA                VENEZUELA 2924                                                                 CALAMA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $5,152.56

SOCIEDAD COMERCIAL HOTELERA GOMEZ Y ESMERALDA 266                                                                  CASTRO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,348.79
SOCIEDAD COMERCIAL OASIS LTDA       O'HIGGINS 779                                                                  OSORNO                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $913.05

SOCIEDAD COMERCIAL PLAYBACK STUDIO     ISIDORA GOYENECHEA 2901                                                     LAS CONDES         13               6760000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $580.00

SOCIEDAD CONC AEROPUERTO DE ARICA S ISIDORA GOYENECHEA 2800                                                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED

SOCIEDAD CONCESIONARIA AEROPUERTO      VITACURA 2736. 2736                                                         LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $18,855.10
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                      AVDA VITACURA 2736. 2736                                                    VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                      AVDA VITACURA 2736. 2736                                                    VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                      AVDA VITACURA 2736. 2736                                                    VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $4,280.77

SOCIEDAD CONCESIONARIA AEROSUR S.A.    AV. JORGE ALESSANDRI S/N. S/N                                               TALCAHUANO         08               4260000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $55.43
SOCIEDAD CONCESIONARIA NUEVO           AEROPUERTO INTERNACIONAL A.M.B.
PUDAHU                                 S/N                                                                         PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                      REGION
                                                                                                                                      METROPOLIT
SOCIEDAD DE ASESORIAS JOSE IGNACIO     ROSA OHIGGINS 220 D                                                         LAS CONDES         ANA                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $5,800.06
SOCIEDAD GASTRONOMICA IBIS LTDA.       AVDA. VICENTE PEREZ ROSALES 1117                                            PUERTO MONTT       10         5500000               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $582.57

SOCIEDAD GASTRONOMICA JIC LIMITADA     TABANCURA 1698                                                              VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $568.00
SOCIEDAD HOTELERA BIDASOA LTDA.        AVENIDA VITACURA 4873                                                       VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $3,097.04

SOCIEDAD HOTELERA Y DE TURISMO PATA BAQUEDANO 570.                                                                 ANTARTICA          12               6360000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $744.07
SOCIEDAD RADIOTAXI Y TRANSPORTES EJ AVENIDA CUATRO ESQUINAS                  OFICIN 56                             LA SERENA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $4,167.09

SODEXO SOLUCIONES DE MOTIVACION CHI AVENIDA SANTA MARIA 0824                                                       SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $7,812.09
                                    AVENIDA PRESIDENTE EDUARDO FRE
SODIMAC SA                          3092                                                                           RENCA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                            $4.39

SOUTHERN TRAVEL INTERNATIONAL INC.     6355 NW 36TH ST STE 309                                                     VIRGINIA GARDENS FL                 33166-7057                                    VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,145.21
SPARK HOTELES LIMITADA                 AMUNATEGUI 2034.                                                            IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $603.11

SULIVAN SHIPPING SERVICES LTDA         PO BOX 117 STANLEY                    FALKLAND ISLAND                       MOUNT PLEASANT                      FIQQ 1ZZ        FALKLAND ISLANDS              VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
SUNFISH S.A.                           AMUNATEGUI 1990                                                             IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,376.23
SUR ASISTENCIA SA                      APOQUINDO 4499.                                                             LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $948.04

SYDNEY AIRPORT CORPORATION LIMITED.    241 RIORDAN STREET                    MASCOT                                SYDNEY             NSW                              AUSTRALIA                     VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
TAF VENUS LEASE LIMITED                2-1, OHREMACHI 1-CHOME CHIYODA                                              TOKYO                                               JAPAN                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,500.00
TALBOT HOTELS SA                       AV. GRECIA 1490                                                             ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,042.05
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6139)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6139                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6173)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6173                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6528)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6528                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6561)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6561                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6689)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6689                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6712)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6712                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF   RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                              INTERCOMPANY AIRCRAFT LEASE;
MSN 6800)                              UNIT. 171, CHACARA SANTO ANTONIO                                            SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6800                        X             X                                                        UNKNOWN




                                                                                                                                                   8 of 10
                                                                                                             20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50              Main Document
                                                                                                                                                    Pg 38 of 54

                                                                                                                                                In re Transporte Aéreo S.A.
                                                                                                                                                     Case No. 20-11255
                                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                       Claim subject to
                                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                            Disputed



                                                                                                                                                                                                                                                                                                       offset?
            Creditor Name                              Address1                            Address2            Address3             City            State               Zip              Country        Date Debt was Incurred             Basis for Claim                                                                Total Claim
TAM LINHAS AÉREAS S.A. (AS LESSOR OF    RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
MSN 6806)                               UNIT. 171, CHACARA SANTO ANTONIO                                                    SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6806                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF    RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
MSN 6813)                               UNIT. 171, CHACARA SANTO ANTONIO                                                    SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6813                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF    RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
MSN 6871)                               UNIT. 171, CHACARA SANTO ANTONIO                                                    SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6871                        X             X                                                        UNKNOWN
TAM LINHAS AÉREAS S.A. (AS LESSOR OF    RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
MSN 6876)                               UNIT. 171, CHACARA SANTO ANTONIO                                                    SAO PAULO                           CP 04719-002    BRAZIL                        VARIOUS            MSN 6876                        X             X                                                        UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                        RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                                      SUBROGATION / CONTRIBUTION
TAM LINHAS ÁEREAS SA                    UNIT. 171, CHACARA SANTO ANTONIO                                                    SAO PAULO                           CP 04719-002    BRAZIL                           N/A             (RCF)                           X             X                                                        UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                        RUA VERBO DIVINO, 2001, 4º ANDAR, CJ                                                                                                                                                     SUBROGATION / CONTRIBUTION
TAM S.A.                                41                                                                                  SAO PAULO                                           BRAZIL                           N/A             (EXIM, ZARAPITO LEASING)        X             X                                                        UNKNOWN
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                        RUA VERBO DIVINO, 2001, 4º ANDAR, CJ                                                                                                                                                     SUBROGATION / CONTRIBUTION
TAM S.A.                                41                                                                                  SAO PAULO                                           BRAZIL                          N/A              (EXIM, GOLONDRINA LEASING)      X             X                                                   UNKNOWN
TANIA JULIETA PEREZ CARRILLO            PANAMERICANA NORTE KM 3 S/N                                                         CASTRO             10               5700000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $156.71
TELEFONICA EMPRESAS CHILE               PROVIDENCIA 111                                                                     PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $172.38
TELEFONICA EMPRESAS CHILE S.A           PROVIDENCIA 111                                                                     PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $49.95
TELEFONICA LARGA DISTANCIA S.A.         AVENIDA PROVIDENCIA 119                                                             PROVIDENCIA        13               6640742         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $4.29
TELEFONICA MOVILES CHILE S.A.           AV PROVIDENCIA 111                                                                  PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $34,167.50
TEMPO RENT LTDA                         SANTA MAGDALENA 116.                                                                SANTIAGO           13               8320000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $168.10
TERMICOM S.A.                           HUERFANOS 1160 OF 12.                                                               SANTIAGO           13               9710000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $104.01
TESORO NACIONAL AEROCIVIL               CARRERA 27 17 72                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
TIANDA CHILE SPA                        ARRAYAN 2750                                                                        PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                                 POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                 SUBROGATION / CONTRIBUTION
TORDO AIRCRAFT LEASING TRUST            WILMINGTON TRUST COMPANY               1100 NORTH MARKET STREET                     WILMINGTON         DE               19890                                           N/A              (RCF)                           X             X                                                        UNKNOWN
TRABAJOS DE AVIACION E INV.ALEJANDR     LA ESPIGA VIC. MACKENNA P. 33 2876                                                  PUENTE ALTO                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $2,737.58
TRANSFER CSM TRANSPORTES E.I.R.L        AMERICO VESPUCIO 1309                                                               MAIPU                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $3,663.01
TRANSPORTE AMANECER NORTE LTDA          21 DE MAYO 471                                                                      IQUIQUE            01               1100000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $245.02
TRANSPORTE DE PASAJEROS Y DE CARGA      21 DE MAYO 1109                                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $12,245.27

TRANSPORTE MARITIMO CHILOE AYSEN S.     AV ITALIA 2326                                                                      PUERTO MONTT       10               5500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $16.32
TRANSPORTES INCA SPA                    LAS PARCELAS 1764.                                                                  COQUIMBO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,693.66
TRANSPORTES MARIO H. MUNOZ E.I.R.L      AV. INDEPENDENCIA B 595                                                             PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $18,141.09
TRANSPORTES ORMAZABAL S.P.A             LOS JUNCOS 4443                                                                     PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $11,550.43
TRANSPORTES TOPTRANSFER SPA             11 DE SEPTIEMBRE 1310                                                               BUIN                                                CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $58,653.06
TRANSTUR SPA                            AV BOULEBARD NORTE 9623.                                                            PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $6,010.34
TRECK S.A.                              SANTA ROSA 5220                                                                     SAN JOAQUIN                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $18,797.37
TURISMO TAITAO S.A.                     AVENIDA ELIODORO YANEZ 867                                                          PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $867.37
U S DEPT OF AGRICULTURE                 PO BOX 70790                                                                        CHICAGO            IL               60673-0790                                    VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
UNIVERSIDAD DE ARTES CIENCIAS Y COM     AV SALVADOR 1200                                                                    PROVIDENCIA        13               6640000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,767.00
VENDOMATICA S.A.                        EL ROSAL 4601                                                                       HUECHURABA         13               6582410         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $8,047.00
VERONICA CALANI ARCAYNI.                POLAPI 727                                                                          CALAMA             02               1390000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $315.00
VIA LIMPIA SPA                          AGUSTINAS 2425                                                                      SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $328.23
VICTOR CARCAMO CARDENAS                 LAS QUEMAS S/N 1                                                                    PUERTO MONTT       10               5500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $441.25
VITAMINA WORK LIFE S.A.                 AVENIDA APOQUINDO 4501                                                              LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $3,172.03
WATERLAND S.A.                          EL ROSAL. 5138                                                                      HUECHURABA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $915.00
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,            260 NORTH CHARLES LINDBERGH
ISSUED BY FRAGATA LEASING LLC)          NATIONAL ASSOCIATION                   DRIVE                                        SALT LAKE CITY     UT               84116                                         09/17/12           UNSECURED GUARANTEE             X             X                                                $31,066,204.59
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,            260 NORTH CHARLES LINDBERGH
ISSUED BY GOLONDRINA LEASING LLC)       NATIONAL ASSOCIATION                   DRIVE                                        SALT LAKE CITY     UT               84116                                         VARIOUS            UNSECURED GUARANTEE             X             X                                               $137,451,740.00
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,            260 NORTH CHARLES LINDBERGH
ISSUED BY JILGUERO LEASING LLC)         NATIONAL ASSOCIATION                   DRIVE                                        SALT LAKE CITY     UT               84116                                         VARIOUS            UNSECURED GUARANTEE             X             X                                                $71,911,661.38
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,            260 NORTH CHARLES LINDBERGH
ISSUED BY TAGUA LEASING LLC)            NATIONAL ASSOCIATION                   DRIVE                                        SALT LAKE CITY     UT               84116                                         VARIOUS            UNSECURED GUARANTEE             X             X                                               $261,628,819.92
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,            260 NORTH CHARLES LINDBERGH
ISSUED BY TRICAHUE LEASING LLC)         NATIONAL ASSOCIATION                   DRIVE                                        SALT LAKE CITY     UT               84116                                         VARIOUS            UNSECURED GUARANTEE             X             X                                                $39,348,743.00
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF BECACINA LEASING TRUST, AS                                                                                                                                                                                            SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                    (EXIM AGREEMENT, BECACINA
INTEREST IN BECACINA LEASING LLC)       1100 NORTH MARKET STREET                                                            WILMINGTON         DE               19890                                            N/A             LEASING)                        X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF CISNE LEASING TRUST, AS                                                                                                                                                                                               SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                    (EXIM AGREEMENT, CISNE
INTEREST IN CISNE LEASING LLC)          1100 NORTH MARKET STREET                                                            WILMINGTON         DE               19890                                            N/A             LEASING)                        X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF FLAMENCO LEASING TRUST, AS                                                                                                                                                                                            SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                    (EXIM AGREEMENT, FLAMENCO
INTEREST IN FLAMENCO LEASING LLC)       1100 NORTH MARKET STREET                                                            WILMINGTON         DE               19890                                            N/A             LEASING)                        X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF FRAGATA LEASING TRUST, AS                                                                                                                                                                                             SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                    (EXIM AGREEMENT, FRAGATA
INTEREST IN FRAGATA LEASING LLC)        1100 NORTH MARKET STREET                                                            WILMINGTON         DE               19890                                            N/A             LEASING)                        X             X                                                        UNKNOWN




                                                                                                                                                            9 of 10
                                                                              20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                                                                                                     Pg 39 of 54

                                                                                                                In re Transporte Aéreo S.A.
                                                                                                                     Case No. 20-11255
                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                      offset?
            Creditor Name                            Address1      Address2     Address3             City           State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

WILMINGTON TRUST COMPANY (AS                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF GOLONDRINA LEASING TRUST,                                                                                                                                                             SUBROGATION / CONTRIBUTION
AS PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                 (EXIM AGREEMENT, GOLONDRINA
INTEREST IN GOLONDRINA LEASING LLC)     1100 NORTH MARKET STREET                             WILMINGTON        DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF JILGUERO LEASING TRUST, AS                                                                                                                                                            SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                    (EXIM AGREEMENT, JILGUERO
INTEREST IN JILGUERO LEASING LLC)       1100 NORTH MARKET STREET                             WILMINGTON        DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF MIRLO LEASING TRUST, AS                                                                                                                                                               SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                    (EXIM AGREEMENT, MIRLO
INTEREST IN MIRLO LEASING LLC)          1100 NORTH MARKET STREET                             WILMINGTON        DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF TAGUA LEASING TRUST, AS                                                                                                                                                               SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                    (EXIM AGREEMENT, TAGUA
INTEREST IN TAGUA LEASING LLC)          1100 NORTH MARKET STREET                             WILMINGTON        DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF TRICAHUE LEASING TRUST, AS                                                                                                                                                            SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                    (EXIM AGREEMENT, TRICAHUE
INTEREST IN TRICAHUE LEASING LLC)       1100 NORTH MARKET STREET                             WILMINGTON        DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                     POTENTIAL CLAIM FOR
TRUSTEE OF ZARAPITO LEASING TRUST, AS                                                                                                                                                            SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                    (EXIM AGREEMENT, ZARAPITO
INTEREST IN ZARAPITO LEASING LLC)       1100 NORTH MARKET STREET                             WILMINGTON        DE            19890                                              N/A              LEASING)                       X             X                                                    UNKNOWN
WOM S.A..                               CARMENCITA 25                                        LAS CONDES                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,444.16
YANELA ANGELINA SOTO SOTO               CAUPOLICAN 544                                       VALDIVIA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $99.22
ZEC HERMANOS Y COMPANIA LIMITADA        MAIPU 1                                              PUNTA ARENAS                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $255.00
                                                                                                                                                                                                                                                                      TOTAL:                  $698,078,308.03




                                                                                                                        10 of 10
                                 20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50     Main Document
                                                                       Pg 40 ofAéreo
                                                                In re Transporte 54 S.A.
                                                                      Case No. 20-11255
                                                        Schedule F - Intercompany Payable Schedule


                        Debtor                                              Counterparty                             Owed Amount
TRANSPORTE AÉREO S.A.                             AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.                                                $972,879
TRANSPORTE AÉREO S.A.                             MAS INVESTMENT LIMITED                                                                $20,000
TRANSPORTE AÉREO S.A.                             PEUCO FINANCE LTD.                                                               $256,619,005
                                                                                                     TOTAL:                        $257,611,884




                                                                          1 of 1
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                       Main Document
                                                                       Pg 41 of 54
 Fill in this information to identify the case:

 Debtor name         Transporte Aéreo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11255
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                      20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                                                                                          Pg 42 of 54
                                                                                                      In re Transporte Aéreo S.A.
                                                                                                           Case No. 20-11255
                                                                                        Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                         Date of
                                                                                                                                                      Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty               Address1           Address2            Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                        AVENIDA ISIDORA                                                                                               CW2221476-MANTENIMIENTO EQUIPOS
ACCIONA AIRPORTS AMERICAS S             GOYENECHEA 2800                                              LAS CONDES                         CHILE         TERRESTRES REGIONES (C)                          4/2/2018           N/A             4/1/2019
                                                                                                                                                      CONTRATO DE SUBCONCESION -
                                        AEROPUERTO CHACALLUTA                                        PUERTO                                           AEROPUERTO CHACALLUTA SOCIEDAD
AEROPUERTO CHACALLUTA SOC.C             S/N. S/N                                                     MONTT                              CHILE         CONCESIONARIA S.A. (C)                           8/8/2006           N/A             3/1/2020
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2089                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2096                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2295                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2304                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2321                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2845                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 2858                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 4892                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 4896                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 5234                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2089                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2096                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2295                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2304                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2321                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2572                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2845                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2858                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2886                                  N/A




                                                                                                                1 of 9
                                                                      20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                                                                                          Pg 43 of 54
                                                                                                      In re Transporte Aéreo S.A.
                                                                                                           Case No. 20-11255
                                                                                        Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                         Date of
                                                                                                                                                      Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty             Address1          Address2            Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 2892                                  N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                       BETWEEN SUB-LESSOR & SUB-LESSEE
AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.   ENTRADA 1-HANGAR                                             BOGOTÁ                             COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 3770                                  N/A
                                                                                                                                                      CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                      MOVILIZACION -ALEJANDRO RAMON
ALEJANDRO RAMON GONZALEZ SILV           CHAPIQUINA 2778                                              ARICA                              CHILE         GONZALEZ SILVA (C)                                8/1/2008          N/A           12/10/2020
                                        SALVADOR DE MADARIAGA                                                                                         SERVICE TECNOLOGICS SOLUTIONS -
AMADEUS IT GROUP S.A.                   1                                                            MADRID                 28027       SPAIN         AMADEUS IT GROUP S. A. (C)                        3/1/2011          N/A             3/1/2020
                                                                                                                                                      CONTRATO DE PRESTACION DE SERVICIO DE
                                        PATRIOTA JOSU MIGUEL                                                                                          REPARACION Y MANTECION - BALTRA - METAL
BALTRA-METAL LIMITADA                   CARRERA 8                                                    SANTIAGO                           CHILE         LTDA. (C)                                         1/1/2013          N/A             2/8/2020
                                                                                                                                                      SERVICIOS DE DISEA‘O COMUNICACION Y
BAOBAB DISEÑO LIMITADA                                                                                                                                PUBLICIDAD - BAOBAB (C)                          10/1/2015          N/A            10/1/2020
                                                                                                                                                      CAPACITACION Y DESARROLLO TECNOLOGIAS
CAPACITACION DESARROLLO Y T                                                                                                                           (C)                                              6/29/2018          N/A           12/31/2018
                                        AV S O DO PAA 10292/PAL                                      RIO DE
CARVALHO HOSKEN HOTELARIA L             38883 505                                                    JANEIRO                            BRAZIL        CONTRATO HILTON BARRA GIG LA LU (C)               5/1/2018          N/A            4/30/2021
                                                                                                                                                      CONTRATO DE PRESTACIONES DE SERVICIOS
                                                                                                                                                      DE MOVILIZACION - CABELLO BARRA CLAUDIO
CLAUDIO MAURICIO CABELLO BARR                                                                                                                         MAURICIO Y OTRA (C)                               2/1/2009          N/A            5/31/2020
                                                                                                                                                      CONTRATO DE PRESTACIONES DE SERVICIOS
                                                                                                                                                      DE MOVILIZACION - COMERCIAL EQUIPOS Y
COMERCIAL EQUIPOS Y SERVICI                                                                                                                           SERVICIOS L.T.D.A. EMSA. (C)                     9/15/2009          N/A             2/9/2020
                                                                                                                                                      ARRIENDO DE EQUIPOS - COMERCIALIZADORA
COMERCIALIZADORA TREXRENTAL                                                                                                                           TREX RENTAL S.A (C)                               7/1/2016          N/A             7/1/2020
                                                                                                                                                      CONTRATO SUBCONCESION Y
                                        AEROPUERTO CARLOS                                            PUNTA                                            ARRENDAMIENTO - CONSORCIO
CONSORCIO AEROPORTUARIO DE              IBAÐEZ DEL CA 772                                            ARENAS                             CHILE         AEROPORTUARIO MAGALLANES (C)                     3/24/2010          N/A            3/24/2020
                                        CAMINO VICUÐA S/N.
CONSORCIO AEROPORTUARIO DE              RUTA D-41. AE                                                LA SERENA                          CHILE         COUNTER Y OFICINAS LSC LUCL(C)                   8/23/2018          N/A            8/23/2023
                                        CAMINO VICUÐA S/N.
CONSORCIO AEROPORTUARIO DE              RUTA D-41. AE                                                LA SERENA                          CHILE         CONTRATO PLATAFORMAS LSC LUCL(C)                 12/20/2018         N/A           12/20/2023

CONSORCIO AEROPORTUARIO DE              AVDA ANDRES BELLO 2687                                       LAS CONDES                         CHILE         SERV DE PLATAFORMAS (C)                          2/1/2020           N/A            3/31/2022
DESACOL                                                                                                                                               SERVICIO DE RAMPA - DESACOL (C)                  12/1/2005          N/A           11/26/2019
                                                                                                                                                      CONTRATO MARCO PERSONAL EXTERNO
                                                                                                                                                      PARA SERVICIOS TRANSITORIOS - MANUEL
E.S.T. MANUEL GUERRA MELAJ                                                                                                                            GUERRA (C)                                        8/1/2008          N/A             8/1/2020

ECLASS LIMITADA                         CARMENCITA. 25                                               LAS CONDES                         CHILE         ECLASS(C)                                        7/20/2018          N/A           12/31/2018
                                                                                                                                                      SERVICIO DE ENVIOS POSTALES- EMPRESA DE
EMPRESA DE CORREOS DE CHILE..           EXPOSICION 221                                               SANTIAGO                           CHILE         CORREOS DE CHILE (C)                             12/1/2016          N/A             5/1/2018
                                                                                                                                                      SERVICIO DE TRASLADO DE PERSONA -
                                                                                                                                                      EMPRESA DE TRANSPORTE INTI PAKA
EMPRESA DE TRANSPORTE INTI              LAS GARDENIAS 1954                                           IQUIQUE                            CHILE         LIMITADA (C)                                      8/1/2008          N/A             8/1/2020
                                                                                                     PROVIDENCI
EULEN CHILE S.A.                        RANCAGUA 0333                                                A                                  CHILE         SERVICIO ASEO OFICINA LA SERENA-EULEN (C)        3/1/2010           N/A             3/1/2020
GENERALES SURAMERICA S.A.                                                                                                                             INSURANCE AGREEMENT                              5/14/2020          N/A               N/A
                                        CARRETERA GRAL SAN
GREENSYSTEMS S.A..                      MARTIN SIT 16500                                             COLINA                             CHILE         ARRIENDO - GREENSYSTEMS S.A (C)                   7/1/2011          N/A             7/1/2020
                                                                                                                                                      SERVICIOS DE TRASLADO DE TRIPULACION -
                                                                                                                                                      HUGO VALENCIA SALAS TRANSPORTE Y
HUGO VALENCIA SALAS TRANSP                                                                                                                            FLETES I.E.R.L (C)                                9/1/2007          N/A            3/31/2022

                                                                                                                                                      CONTRATO DE PRESTACION DE SERVICIOS -
HUMBERTO ENRIQUE ROMAN GATI             CARELMAPU 2477                                               VALDIVIA                           CHILE         TRANSFER AEROPUERTO VALDIVIA E.I.R.L. (C)         6/1/2011          N/A             6/1/2020

LADECO S. A                                                                                                                                           SERVICIO DE TRIPULACION - LADECO S. A (C)        6/20/2001          N/A               N/A




                                                                                                                2 of 9
                                                                    20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                                                                                        Pg 44 of 54
                                                                                                    In re Transporte Aéreo S.A.
                                                                                                         Case No. 20-11255
                                                                                      Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                       Date of
                                                                                                                                                    Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1            Address2             Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                   CONECTOR ALPACHACA   EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.        S/N                  CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSEE), MSN 2872                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                   CONECTOR ALPACHACA   EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.        S/N                  CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSOR), MSN 3772                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                   CONECTOR ALPACHACA   EDIFICIO QUITO AIRPORT                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES ECUADOR S.A.        S/N                  CENTER                                     QUITO                              ECUADOR       (COUNTERPARTY IS LESSEE), MSN 2864                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4383                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4400                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4476                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4509                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4516                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4546                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4549                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4576                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4597                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4657                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4697                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4921                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4943                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 4871                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5005                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5097                                  N/A
                                                                                                                                                    INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                    BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                              SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 40590                                 N/A




                                                                                                              3 of 9
                                                            20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                                                                                Pg 45 of 54
                                                                                            In re Transporte Aéreo S.A.
                                                                                                 Case No. 20-11255
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5263                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5316                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5324                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5364                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5408                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5443                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5453                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5483                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5493                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5548                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5554                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5586                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5583                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5686                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5707                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5764                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5801                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5818                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5859                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5929                                  N/A




                                                                                                      4 of 9
                                                            20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                                                                                Pg 46 of 54
                                                                                            In re Transporte Aéreo S.A.
                                                                                                 Case No. 20-11255
                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                               Date of
                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1     Address2            Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5965                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6135                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6183                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7844                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7864                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 8166                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 6286                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 7126                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 26329                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5748                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5654                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 5666                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2585                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 2894                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3280                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3535                                  N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35230                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35231                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36710                                 N/A
                                                                                                                                            INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                            BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.          ESTADO 10, PISO 11                                      SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 35697                                 N/A




                                                                                                      5 of 9
                                                                         20-11255-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 15:56:50             Main Document
                                                                                                                Pg 47 of 54
                                                                                                             In re Transporte Aéreo S.A.
                                                                                                                  Case No. 20-11255
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty             Address1               Address2                Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 36712                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37800                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37801                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 37802                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSOR), MSN 3779                                  N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 2864                                  N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                    SANTIAGO                           CHILE         (COUNTERPARTY IS LESSEE), MSN 2872                                  N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                      AVENIDA ANDRÉS REYES                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.              N°338, PISO 6                                                         SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSEE), MSN 2864                                  N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                      AVENIDA ANDRÉS REYES                                                                                                   BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES PERÚ S.A.              N°338, PISO 6                                                         SAN ISIDRO                         PERU          (COUNTERPARTY IS LESSEE), MSN 2872                                  N/A
MARIA ISABEL GALLARDO PAREDES         AVENIDA FRANCIA 1385                                                  OSORNO                             CHILE         MARIA ISABEL GALLARDO PAREDES (C)                4/1/2019           N/A            3/31/2020
                                                                                                                                               UNITED
MARSH LIMITED                         ATTN: GENERAL COUNSEL   1 TOWER PLACE WEST    TOWER PLACE             LONDON                 EC3R 5BU    KINGDOM       INSURANCE AGREEMENT                              4/1/2020           N/A               N/A
                                                                                                                                               UNITED
MARSH LIMITED                         ATTN: GENERAL COUNSEL   1 TOWER PLACE WEST    TOWER PLACE             LONDON                 EC3R 5BU    KINGDOM       INSURANCE AGREEMENT                              4/1/2020           N/A               N/A
                                                                                                                                                             SERVICIO TRASNPORTE TERRESTRE - MARTA
MARTA ORTIZ GONZALEZ                  JUAN ESCOBAR 874                                                      ARICA                              CHILE         ORTIZ GONZALEZ (C)                               4/15/2014          N/A            5/15/2020
METLIFE CHILE SEGURO DE VIDA S.A.     AGUSTINAS 640                                                         SANTIAGO                           CHILE         INSURANCE AGREEMENT                              5/1/2020           N/A               N/A
                                                                                                                                                                                                                             POTENTIALLY
METLIFE CHILE SEGUROS DE VIDA S.A     ATTN: GENERAL COUNSEL   AGUSTINAS 640         PISO 1                  SANTIAGO                           CHILE         INSURANCE AGREEMENT                              5/1/2019         EXPIRED          4/30/2020
                                                                                                                                                                                                                             POTENTIALLY
METLIFE CHILE SEGUROS DE VIDA S.A.    ATTN: GENERAL COUNSEL   AGUSTINAS 640         PISO 1                  SANTIAGO                           CHILE         INSURANCE AGREEMENT                              5/1/2019         EXPIRED          4/30/2020
                                                                                                                                                                                                                             POTENTIALLY
METLIFE CHILE SEGUROS DE VIDA S.A.    ATTN: GENERAL COUNSEL   AGUSTINAS 640         PISO 1                  SANTIAGO                           CHILE         INSURANCE AGREEMENT                               5/1/2019        EXPIRED         4/30/2020
METLIFE CHILE SEGUROS DE VIDA S.A.    ATTN: GENERAL COUNSEL   AGUSTINAS 640         PISO 1                  SANTIAGO                           CHILE         INSURANCE AGREEMENT                              NOT DATED     UNDETERMINED     UNDETERMINED
                                                                                                                                                             PRESTACAO DE SERVIA‡OS AUXILIARES NOS
                                                                                                                                                             AEROPORTOS BRASILEIROS - ORBITAL
                                      AVENIDA VINTE DE                                                      RIO DE                                           SERVIA‡OS AUXILIARES DE TRANSPORTE
ORBITAL SERV AUXILIAR TRANS           JANEIRO S/N                                                           JANEIRO                            BRAZIL        AEREO (C)                                        10/1/2009          N/A            10/1/2021
                                                                                                                                                             CONTROLE DE ENTRADA E SAADA DE
                                                                                                            GUARULHO                                         BAGAGENS - ORBITAL SERVIA‡OS AUXILIARES
ORBITAL SERV AUXILIARES TRANSPORT L   AV HELIO SMIDT SN.                                                    S                                  BRAZIL        DE TRANSPORTE AEREO (C)                          7/25/2008          N/A               N/A
                                                                                                                                                             SERVICIO DE ALIMENTACION - PATRICIA
PATRICIA VERGARA DIAZ                                                                                                                                        VERGARA DIAZ (C)                                 5/3/2010           N/A               N/A
                                                                                                                                                             SERVICIO DE TRASLADO DE PERSONA - PEDRO
                                                                                                                                                             LUIS MUA‘OZ CORTES TRANSPORTE DE
PEDRO MUNOZ CORTES                                                                                                                                           PASAJEROS E.I.R.L (C)                            10/1/2009          N/A            10/1/2020
                                      WILMINGTON TRUST        1100 NORTH MARKET                             WILMINGTO                                        SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)       COMPANY                 STREET                                        N            DE        DE 19890                  SPV ASSET OWNER AND LESSEE, MSN 2304                                N/A
                                      WILMINGTON TRUST        1100 NORTH MARKET                             WILMINGTO                                        SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)       COMPANY                 STREET                                        N            DE        DE 19890                  SPV ASSET OWNER AND LESSEE, MSN 2321                                N/A
                                      WILMINGTON TRUST        1100 NORTH MARKET                             WILMINGTO                                        SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)       COMPANY                 STREET                                        N            DE        DE 19890                  SPV ASSET OWNER AND LESSEE, MSN 2864                                N/A
                                      WILMINGTON TRUST        1100 NORTH MARKET                             WILMINGTO                                        SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)       COMPANY                 STREET                                        N            DE        DE 19890                  SPV ASSET OWNER AND LESSEE, MSN 2872                                N/A




                                                                                                                       6 of 9
                                                                            20-11255-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                                                                                                    Pg 48 of 54
                                                                                                                 In re Transporte Aéreo S.A.
                                                                                                                      Case No. 20-11255
                                                                                                   Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty               Address1                Address2                 Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                 CONTRATO DE PRESTACION DE SERVICIOS -
PRESTO SERVICE LTDA.                                                                                                                                             PRESTO SERVICE LTDA. (C)                         12/4/2012          N/A            12/4/2019
                                                                                                                                                                 SERVICIO DE PLAN DE AHORRO - PRINCIPAL
PRINCIPAL ADMINISTRADORA DE FONDOS S.A                                                                                                                           ADMINISTRADORA DE FONDOS S.A (C)                 11/20/2012         N/A           11/20/2018
PUENTES TASA                                                                                                                                                     CW2234719-PUENTES TASA PMC (C)                    5/1/2018          N/A            5/1/2022
PUENTES TASA PMC                                                                                                                                                 CW2238470- PUENTES TASA PMC (C)                   5/1/2018          N/A            5/1/2022
RESTAURANT OSORNO LTDA...                                                                                                                                        RESTAURANT OSORNO (C)                             11/1/2010         N/A            11/1/2020
                                                                                                                                                                 SERVICIO DE TRASLADO DE PERSONA - DOS
SANTOS NABOR PENA MORA                                                                                                                                           SANTOS NABOR PEA‘A (C)                            7/1/2008          N/A             7/1/2020

                                                                                                                                                                 CONTRATO DE SUBCONCESION Y
                                                                                                                                                                 ARRENDAMIENTO - SOCIEDAD CONCESIONRIA
SC AEROPUERTOREGIONAL DE A               PUERTA DEL SOL 55                                                      LAS CONDES                         CHILE         AEROPUERTO REGIONAL DE ATACAMA S.A. (C)          2/1/2005            N/A           2/1/2021
SEGUROS GENERALES SURAMERICANA S.A.      ATTN: GENERAL COUNSEL   AV. PROVIDENCIA 1760   PISO 4                  SANTIAGO               7500498     CHILE         INSURANCE AGREEMENT                              5/31/2019         5 DAYS          5/31/2020
                                                                                                                                                                 SERVICIO DE ASISTENCIA EN TIERRA - SEMA
SEMA MANTILCO SA                                                                                                                                                 MANTILCO S. A. (C)                               6/27/2008          N/A               N/A
                                                                                                                                                                 SERVICIO SUMINISTRO IDENTIFICACIONES
                                                                                                                                                                 CORPORATIVAS - SERVICIOS Y
SERVICIOS Y REPRESENTACIONES             ZAPADORES 141. 141                                                     LAS CONDES                         CHILE         REPRESENTACIONES PINMANIA LTDA (C)               12/1/2009          N/A            12/1/2020
                                                                                                                                                                 SOC CONCESIONARIA AEROPUERTO
SOC CONCESIONARIA AEROPUERT              PUERTA DEL SOL 55                                                      LAS CONDES                         CHILE         ARAUCANIA S.A (C)                                 4/1/2014          N/A             4/1/2020
                                         AVENIDA FRANCISCO                                                                                                       CONTRATO DE LOCACION DE SERVICIOS Y
SOC. COM.CLEANTECH SERVICE               BILBAO 8080                                                            LAS CONDES                         CHILE         COMODATO - CLEAN-TECH LIMITADA (C)                9/4/2013          N/A               N/A
                                         AEROPUERTO EL TEPUAL                                                   PUERTO                                           USO DE PUENTES PMC TRANSPORTE AEREO
SOC. CONC AROPUERTO DEL SUR              SN                                                                     MONTT                              CHILE         (C)                                               5/1/2018          N/A             5/1/2023
                                         AEROPUERTO EL TEPUAL                                                   PUERTO                                           CW2238634-COUNTER Y OFICINAS TASA PMC
SOC. CONC AROPUERTO DEL SUR              SN                                                                     MONTT                              CHILE         (C)                                               5/1/2018          N/A             5/1/2023
                                         AEROPUERTO EL TEPUAL                                                   PUERTO
SOC. CONC AROPUERTO DEL SUR              SN                                                                     MONTT                              CHILE         PLATAFORMAS PMC LUCL(C)                           5/1/2018          N/A             5/1/2023
                                         AEROPUERTO EL TEPUAL                                                   PUERTO
SOC. CONC AROPUERTO DEL SUR              SN                                                                     MONTT                              CHILE         PLATAFORMAS PMC LUCL (C)                          5/1/2018          N/A             5/1/2023
                                                                                                                                                                 SERVICIO TRASLADO TERRESTRE
SOCIEDAD COMERCIAL OASIS LTDA            O'HIGGINS 779                                                          OSORNO                             CHILE         FUNCIONARIOS - SOC. COM. OASIS (C)                6/1/2012          N/A            5/31/2020
                                         ISIDORA GOYENECHEA
SOCIEDAD CONC AEROPUERTO DE              2800                                                                   SANTIAGO                           CHILE         CW2322166 - USO DE PUENTES TASA ARI (C)          4/19/2019          N/A            4/19/2024
                                         ISIDORA GOYENECHEA                                                                                                      CONTRATO OFICINAS Y COUNTER ARI LUCL
SOCIEDAD CONC AEROPUERTO DE              2800                                                                   SANTIAGO                           CHILE         MANTTO (C)                                       4/19/2019          N/A            4/19/2024
                                         ISIDORA GOYENECHEA
SOCIEDAD CONC AEROPUERTO DE              2800                                                                   SANTIAGO                           CHILE         CONTRATO GESTION DE CARGA ARI LUCL (C)           4/19/2019          N/A           11/19/2024
                                                                                                                                                                 CONTRATO DE SUBCONCESION POR EL
                                                                                                                                                                 SERVICIO DE COUNTER - SOCIEDAD
                                                                                                                                                                 CONCESIONARIA AEROPUERTO PUERTO
SOCIEDAD CONCESIONARIA AERO              VITACURA 2736. 2736                                                    LAS CONDES                         CHILE         MONTT S.A.                                        4/1/2012          N/A            3/31/2020
                                                                                                                                                                 CONTRATO DE SUBCONCESION - SOCIEDAD
                                         AVDA VITACURA 2736.                                                                                                     CONCESIONARIA AEROPUERTO DE IQUIQUE
SOCIEDAD CONCESIONARIA AERO              2736                                                                   VITACURA                           CHILE         S.A. (C)                                          1/1/2013          N/A           12/31/2020
                                                                                                                                                                 SERVICIO SUBCONCESION AREAS OFICINAS
                                                                                                                                                                 COUNTER - SOC COMAEROPUERTO CARRIEL
SOCIEDAD CONCESIONARIA AERO              VITACURA 2736. 2736                                                    LAS CONDES                         CHILE         SUR S. A. (C)                                    8/24/2016          N/A               N/A
                                                                                                                                                                 SERVICIO DE INTALACION DE
                                                                                                                                                                 COMUNICACIONES - SOCIEDAD
                                                                                                                                                                 CONCESIONARIA AEROPUERTO CARRIEL SUR
SOCIEDAD CONCESIONARIA AERO              VITACURA 2736. 2736                                                    LAS CONDES                         CHILE         S. A. (C)                                        8/24/2016          N/A            8/24/2020
                                                                                                                                                                 CONTRATO DE SUBCONCESION - SOCIEDAD
                                                                                                                                                                 CONCESIONARIA AEROPUERTO CARRIEL SUR
SOCIEDAD CONCESIONARIA AERO              VITACURA 2736. 2736                                                    LAS CONDES                         CHILE         S.A. (C)                                         12/19/2016         N/A           12/19/2020
                                         AVDA VITACURA 2736.
SOCIEDAD CONCESIONARIA AERO              2736                                                                   VITACURA                           CHILE         CW2225663-SUBCONCESION IQQ TASA (C)               4/1/2018          N/A            3/31/2021
                                         AVDA VITACURA 2736.
SOCIEDAD CONCESIONARIA AERO              2736                                                                   VITACURA                           CHILE         ADDENDUM TASA ANF (C)                            7/30/2018          N/A            8/30/2022




                                                                                                                           7 of 9
                                                                               20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                                                                                                   Pg 49 of 54
                                                                                                               In re Transporte Aéreo S.A.
                                                                                                                    Case No. 20-11255
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                  Date of
                                                                                                                                                               Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty                 Address1                Address2             Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                               CONTRATO DE SUBCONCESION POR EL
                                                                                                                                                               SERVICIO DE COUNTER - SOCIEDAD
SOCIEDAD CONCESIONARIA AEROPUERTO EL                                                                                                                           CONCESIONARIA AEROPUERTO EL TEPUAL S.A.
TEPUAL S.A.                                VITACURA 2736. 2736                                                LAS CONDES                         CHILE         (C                                               5/1/2014           N/A             6/5/2019
                                                                                                                                                               SERVICIO DE ASEO Y MANTENIMIENTO DE
                                                                                                                                                               AERONAVES - SOCIEDAD DE ASESORIAS Y
SOCIEDAD DE ASESORIAS Y SERVICIOS                                                                                                                              SERVICIOS INTEGRALES SAN LUIS LIMITADA
INTEGRALES SAN LUIS LIMITADA                                                                                                                                   (C)                                              8/18/2009          N/A            8/18/2019

                                                                                                                                                               SERVICIOS DE MOVILIZACION - T.B.C.
T.B.C. TRANSPORTES BERMUDEZ CORDERO EIRL                                                                                                                       TRANSPORTES BERMUDEZ CORDERO EIRL (C)            11/1/2007          N/A            11/1/2019
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6139                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6173                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6528                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6561                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6689                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6712                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6800                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6806                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6813                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6871                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6876                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6173                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6528                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6561                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6689                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6712                                  N/A
                                                                                                                                                               INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                           RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.                     17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6800                                  N/A




                                                                                                                         8 of 9
                                                                        20-11255-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 15:56:50            Main Document
                                                                                                            Pg 50 of 54
                                                                                                        In re Transporte Aéreo S.A.
                                                                                                             Case No. 20-11255
                                                                                          Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                           Date of
                                                                                                                                                        Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty          Address1                Address2             Address3           City       State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                    RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.              17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6806                                  N/A
                                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                    RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.              17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6813                                  N/A
                                                                                                                                                        INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                    RUA VERBO DIVINO, 2001, UNIT. 171, CHACARA                                                CP 04719-                 BETWEEN SUB-LESSOR & SUB-LESSEE
TAM LINHAS AÉREAS S.A.              17TH FLOOR              SANTO ANTONIO                              SAO PAULO              002         BRAZIL        (COUNTERPARTY IS LESSOR), MSN 6871                                  N/A
                                                                                                                                                        REPARO DE COMPONENTES DA AZUL LINHAS
TAM LINHAS AEREAS SA - VERBO        RUA VERBO DIVINO 2001                                              SAO PAULO                          BRAZIL        AA©REAS (F)                                      3/31/2019          N/A            3/30/2021
                                                                                                                                                        SERVICIOS DE MOVILIZACION - TRANSFER CITY
TRANSFER CITY EXPRESS                                                                                                                                   EXPRESS (C)                                      1/1/2007           N/A             1/1/2019
                                    AVENIDA PRESIDENTE
TRANSPORTE AEREO S.A.               RIESCO 5711                                                        SANTIAGO                           CHILE         SERVICIO - TRANSPORTES AEREOS S. A. (C)          6/20/2001          N/A               N/A
                                    AVENIDA PRESIDENTE                                                                                                  SERVICIO DE TRIPULACION - TRANSPORTE
TRANSPORTE AEREO S.A.               RIESCO 5711                                                        SANTIAGO                           CHILE         AA‰REO S.A. (C)                                  6/20/2001          N/A               N/A
                                    AVENIDA PRESIDENTE                                                                                                  SERVICIO DE MANTENIMIENTO - TRANSPORTE
TRANSPORTE AEREO S.A.               RIESCO 5711                                                        SANTIAGO                           CHILE         AA‰REO S.A. (C)                                  7/1/2007           N/A               N/A
                                                                                                                                                        SERVICIOS DE MOVILIZACION - TRANSPORTES
TRANSPORTES CORPORATIVO LIM                                                                                                                             CORPORATIVOS S.A. (C)                            2/1/2008           N/A             2/1/2021
                                                                                                                                                        CONTRATO DE PRESTACIONES DE SERVICIOS
                                                                                                                                                        DE MOVILIZACION - TRANSPORTES GRAM
TRANSPORTES GRAM LIMITADA.                                                                                                                              LIMITADA (C)                                     9/1/2009           N/A            2/10/2020
                                                                                                       PUERTO                                           SERVICIOS DE MOVILIZACION - TRANSPORTE
TRANSPORTES ORMAZABAL S.P.A         LOS JUNCOS 4443                                                    MONTT                              CHILE         ORMAZABAL CORREA (C)                             12/1/2009          N/A               N/A
YANELA ANGELINA SOTO SOTO           CAUPOLICAN 544                                                     VALDIVIA                           CHILE         YANELA ANGELINA SOTO SOTO (C)                    4/1/2019           N/A            3/31/2020




                                                                                                                  9 of 9
               20-11255-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 15:56:50                   Main Document
                                                                       Pg 51 of 54
 Fill in this information to identify the case:

 Debtor name         Transporte Aéreo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11255
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                              20-11255-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                                                                                                    Pg 52 of 54
                                                                                                               In re Transporte Aéreo S.A.
                                                                                                                    Case No. 20-11255
                                                                                                                 Schedule H: Codebtors

                                                                                                                                                                                                                                     Applicable Schedule
           Name of Codebtor                            Address1                            Address2                  City                 State       Zip              Country                   Name of Creditor                        (D, E/G, G)
                                                                                                                                                                                 ING (AS FACILITY AGENT & LENDER, EXIM: BECACINA
BECACINA LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G
CAIQUEN LEASING LLC                     WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 CITIBANK (AS FACILITY AGENT & LENDER, EXIM: CISNE
CISNE LEASING LLC                       WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
CONNECTA CORPORATION                    6500 NW 22ND STREET                                                  MIAMI                   FL           33122                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH BECACINA                                                                                                                                            ING (AS FACILITY AGENT & LENDER, EXIM: BECACINA
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC)                                               F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH CISNE                                                                                                                                               CITIBANK (AS FACILITY AGENT & LENDER, EXIM: CISNE
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH FLAMENCO                                                                                                                                            ING (AS FACILITY AGENT & LENDER, EXIM: FLAMENCO
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH FRAGATA                                                                                                                                             WELLS FARGO (AS FACILITY AGENT, EXIM: FRAGATA
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH                                                                                                                                                     WELLS FARGO (AS FACILITY AGENT, EXIM:
GOLONDRINA LEASING LLC                  811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          GOLONDRINA LEASING LLC)                                    F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH JILGUERO                                                                                                                                            WELLS FARGO (AS FACILITY AGENT, EXIM: JILGUERO
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC)                                               F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH MIRLO                                                                                                                                               PEFCO (AS FACILITY AGENT & LENDER, EXIM: MIRLO
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC)                                               F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH TAGUA                                                                                                                                               WELLS FARGO (AS FACILITY AGENT, EXIM: TAGUA
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH TRICAHUE                                                                                                                                            WELLS FARGO (AS FACILITY AGENT, EXIM: TRICAHUE
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH ZARAPITO                                                                                                                                            CITIBANK (AS FACILITY AGENT & LENDER, EXIM:
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON              DC           20571                          ZARAPITO LEASING LLC )                                     F, G
                                                                                                                                                                                 ING (AS FACILITY AGENT & LENDER, EXIM: FLAMENCO
FLAMENCO LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: FRAGATA
FRAGATA LEASING LLC                     WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM:
GOLONDRINA LEASING LLC                  WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          GOLONDRINA LEASING LLC)                                    F, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: JILGUERO
JILGUERO LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G
LAN CARGO S.A.                          ESTADO 10 PISO 13                                                    SANTIAGO                                          CHILE             CITIBANK (AS FACILITY AGENT, RCF)                          D, G
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 13                                                   SANTIAGO                                          CHILE             CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 PEFCO (AS FACILITY AGENT & LENDER, EXIM: MIRLO
MIRLO LEASING LLC                       WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G
QUETRO AIRCRAFT LEASING TRUST           WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: TAGUA
TAGUA LEASING LLC                       WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
                                        RUA VERBO DIVINO, 2001, 17TH FLOOR,
TAM LINHAS ÁEREAS S.A.                  UNIT. 171, CHACARA SANTO ANTONIO                                     SAO PAULO                            CP 04719-002 BRAZIL            CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM:
TAM S.A.                                RUA VERBO DIVINO, 2001, 4º ANDAR, CJ 41                              SAO PAULO                                         BRAZIL            GOLONDRINA LEASING LLC)                                    F, G
                                                                                                                                                                                 CITIBANK (AS FACILITY AGENT, EXIM: ZARAPITO
TAM S.A.                                RUA VERBO DIVINO, 2001, 4º ANDAR, CJ 41                              SAO PAULO                                         BRAZIL            LEASING LLC )                                              F, G
TORDO AIRCRAFT LEASING TRUST            WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: TRICAHUE
TRICAHUE LEASING LLC                   WILMINGTON TRUST COMPANY                   1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF BECACINA LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                                 ING (AS FACILITY AGENT & LENDER, EXIM: BECACINA
BECACINA LEASING LLC)                  WILMINGTON TRUST COMPANY                   1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G




                                                                                                                            1 of 2
                                                                       20-11255-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 15:56:50           Main Document
                                                                                                            Pg 53 of 54
                                                                                                       In re Transporte Aéreo S.A.
                                                                                                            Case No. 20-11255
                                                                                                         Schedule H: Codebtors

                                                                                                                                                                                                                        Applicable Schedule
           Name of Codebtor                              Address1                  Address2                  City                 State       Zip         Country                   Name of Creditor                        (D, E/G, G)
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF CISNE LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN CISNE                                                                                                                              CITIBANK (AS FACILITY AGENT & LENDER, EXIM: CISNE
LEASING LLC)                                WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF FLAMENCO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                    ING (AS FACILITY AGENT & LENDER, EXIM: FLAMENCO
FLAMENCO LEASING LLC)                       WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF FRAGATA LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN FRAGATA                                                                                                                            WELLS FARGO (AS FACILITY AGENT, EXIM: FRAGATA
LEASING LLC)                                WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF GOLONDRINA LEASING TRUST, AS
PLEDGOR) (RECOURSE LIMITED TO INTEREST                                                                                                                              WELLS FARGO (AS FACILITY AGENT, EXIM:
IN GOLONDRINA LEASING LLC)                  WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     GOLONDRINA LEASING LLC)                                    F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF JILGUERO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN JILGUERO                                                                                                                           WELLS FARGO (AS FACILITY AGENT, EXIM: JILGUERO
LEASING LLC)                                WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC)                                               F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF MIRLO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN MIRLO                                                                                                                              PEFCO (AS FACILITY AGENT & LENDER, EXIM: MIRLO
LEASING LLC)                                WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC)                                               F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF TAGUA LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN TAGUA                                                                                                                              WELLS FARGO (AS FACILITY AGENT, EXIM: TAGUA
LEASING LLC)                                WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF TRICAHUE LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                    WELLS FARGO (AS FACILITY AGENT, EXIM: TRICAHUE
TRICAHUE LEASING LLC)                       WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF ZARAPITO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                    CITIBANK (AS FACILITY AGENT & LENDER, EXIM:
ZARAPITO LEASING LLC)                       WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     ZARAPITO LEASING LLC )                                     F, G
                                                                                                                                                                    CITIBANK (AS FACILITY AGENT & LENDER, EXIM:
ZARAPITO LEASING LLC                        WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON              DE           19890                     ZARAPITO LEASING LLC )                                     F, G




                                                                                                                    2 of 2
            20-11255-jlg           Doc 8         Filed 09/08/20 Entered 09/08/20 15:56:50                            Main Document
                                                              Pg 54 of 54




Fill in this information to identify the case:

Debtor name         Transporte Aéreo S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)     20-11255
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
